Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered July 2, 1992, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his convictions of rape in the first degree and sodomy in the first degree were against the weight of the evidence. Upon the exercise of our factual *741review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining claims are unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.